DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Remarks and Comments
Terminal Disclaimer
The terminal disclaimer filed on January 3, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,673,599 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly the Double Patenting Rejection(s) of claim(s) 21-40 made in the Non-Final Rejection mailed October 4, 2021 are withdrawn.


Allowable Subject Matter
Claim(s) 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim(s) 21, 29, and 36, Park (Park et al., WO 2014/051374)  teaches a method comprising: sending by a base station to a user equipment (UE), a reference signal resource configuration wherein the reference signal resource configuration is for a channel state information reference signal (CSI-RS);
sending, by the base station to the UE, the CSI-RS according to the reference signal resource configuration (The UE after receiving the reference signal configuration, receives the reference signal, CSI-RS, which is transmitted from an eNB [Par. 20, 21, 22, 25, 39, 40-42]; [Fig. 12 – Fig. 15]); 
wherein the reference signal resource configuration comprises a reference signal configuration that indicates N resource elements in M resource element groups,  wherein each of the M resource element groups comprises four resource element pairs, in which a first resource element pair is adjacent to a second resource element pair in time domain, a third resource element pair is adjacent to a four resource element pair in time domain, and each resource element pair in each of the M resource element groups comprises two respective resource elements that are adjacent in frequency domain, and wherein M is an integer greater than or equal 2.
Other prior art concerned with reference signal resource configurations such as Sumasu for example discloses a reference signal resource configuration that indicates N resource elements in M resource element groups (i.e. see the “8” resource element(s) ‘0’ through ‘7’ illustrated in the, “5” resource element groups, illustrated in pattern(s) ‘1’ through ‘5’ in [Fig. 16] – [Fig. 20]) wherein each of the M resource element groups comprises four resource element pairs (See the resource element pairs ‘0’-‘1’, ‘2’-‘3’, ‘4’-‘5’, and ‘6’-‘7’ illustrated in each of [Fig. 16 – Fig. 20]) and resource elements in each resource pair are adjacent in the frequency domain (See [Fig. 16] – [Fig. 20] each of ‘0’-‘1’, ‘2’-‘3’, ‘4’-‘5’, and ‘6’-‘7’ are adjacent along the vertical axis, which is the frequency axis.), wherein M is an integer greater than or equal to 2 (There are ‘5’ resource element groups one for each pattern illustrated in [Fig. 16 - 20]).
Sumasu (WO/2011158436 equivalent to USPGPub No. 2013/0094419 both cited in October 11, 2018 IDS) however is silent on wherein each of the M resource element groups comprises four resource element pairs, in which a first resource element pair is adjacent to a second resource element pair in time domain, a third resource element pair is adjacent to a four resource element pair in time domain, and each resource element pair in each of the M resource element groups comprises two resource elements that are adjacent in frequency domain, as arranged with the remaining elements of claim 21. Thus claim 21 is regarded as allowable. Independent claim(s) 29 and 36 recite substantially the same features as claim 21, and are regarded as allowable for the same reasons provided in regards to claim 21. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476